UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Cerious McCray,

                                   Petitioner,                   OPINION AND ORDER

                 -against-                                       20 Civ. 2247 (VB) (AEK)

Adrian H. Anderson,

                                    Respondent.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        Currently pending before the Court is pro se Petitioner’s renewed motion to strike

Respondent’s answer to his petition for a writ of habeas corpus. ECF Nos. 21, 23. 1 Petitioner

claims that he was never properly served with Respondent’s answer and supporting papers. ECF

No. 23 (“Motion to Strike”) at 2-3. 2 In addition to requesting that the Court strike Respondent’s

answer, Petitioner again seeks a hearing for, and the entry of, a default judgment. Petitioner also

seeks additional time to file a reply to Respondent’s answer, 3 as well as leave to move for an

order directing Respondent to provide additional documents that Petitioner contends should have

been included in Respondent’s answering papers. Id. at 4-5.




        1
         A two-page notice of motion was filed on September 4, 2020, ECF No. 21, and a
duplicate of that document was filed on September 9, 2020, ECF No. 22. The remainder of the
motion papers were filed on September 9, 2020. ECF No. 23.
        2
        For ease of reference, citations to page numbers from the Motion to Strike are to the
page numbers assigned by the Court’s Electronic Case Filing (“ECF”) system.
        3
      Although Petitioner asks for this additional time, he has already filed a Reply
Memorandum of Law. See ECF No. 31.
   1.      Prior Motion Practice and Court Orders

        Petitioner previously filed two motions for default judgment based on allegations that he

was never served with Respondent’s answering papers. ECF Nos. 12-13, 16-17. The Court

denied both motions. ECF Nos. 15, 19. In addressing the first motion, the Court noted that “[o]n

June 11, 2020, respondent timely answered the petition, and served petitioner by mail with the

answer and supporting papers.” ECF No. 15 (emphasis in original) (citing ECF Nos. 9-11). In

the Court’s Order denying Petitioner’s second motion—which the Court treated as a motion for

reconsideration—the Court required Respondent to “re-serve petitioner with copies of his answer

and supporting documents” by July 21, 2020 and “file proof of service of same” since “petitioner

claims he never received by mail respondent’s answer to the petition and supporting documents.”

ECF No. 19. On July 17, 2020, Respondent re-served his answering papers on Petitioner and

filed proof of service via ECF. ECF No. 20.

   2.      Motion to Strike

        Despite the prior orders and the re-service of Respondent’s answering papers, Petitioner

filed the Motion to Strike based on what he asserts is newly discovered evidence: the “Dutchess

County Jail grievance file no. 2020-31,” which relates to a grievance that Petitioner filed on July

3, 2020, claiming that a conspiracy had prevented him from receiving Respondent’s answering

papers. See Motion to Strike at 24. A grievance investigation report dated July 13, 2020

explained that the legal mail that Petitioner received from Respondent in connection with this

matter—that is, the original service of Respondent’s answer and supporting papers—was placed

with Petitioner’s separately secured property because it was delivered in large boxes that could

not be brought to Petitioner’s unit. Id. at 21. Although a corrections officer reported that he

printed a new property sheet on the date that the boxes were received and had the new property




                                                 2
sheet delivered to Petitioner with his regular mail, Petitioner claimed that almost three weeks

passed before he received notice that the boxes of legal mail had been placed with his property.

Id. Petitioner alleged that the Sheriff and his authorized delegates were engaged in a “conspiracy

of silence” against Petitioner regarding his legal matters. Id. The decision adjudicating

Petitioner’s grievance rejected Petitioner’s claim of a “conspiracy of silence” against him. Id. at

20; see id. at 21 (“The legal mail was not placed in [Petitioner’s] property ‘designed to obstruct

the correspondence, or to pry into the official business of the legal matter.’”). However, the

grievance decision noted that based on Petitioner’s complaint, jail policy was changed “to have

the property officer have the inmate sign that the oversized amount of legal work was put in his

property and that the inmate will need to request what items they need out of the legal paper

work.” Id. at 21; see also id. at 20 (“This grievance is accepted by granting inmate McCray his

actions requested by changing policy to now have an inmate sign for legal mail that has been

placed in his property by having a ‘received inmate property form’ completed with the inmate

and the property officer. This completed form will be placed in with the inmate’s property sheet

in his folder in property when completed and the inmate will keep a copy for his records.”).

       Petitioner claims that even though Respondent was ordered to re-serve his answering

papers by July 21, 2020, “the mail was never served to Petitioner,” and he refers the Court to an

Inmate Property Inventory Report and a Received Inmate Property Form, both dated July 20,

2020. Id. at 2, 28-29. Those documents show, however, that the boxes of legal papers were

received at the Dutchess County Jail and placed in the property room with the rest of Petitioner’s

personal effects, that Petitioner was notified of this, and that Petitioner requested to inspect them.

Id. at 28-29.




                                                  3
       In Respondent’s opposition to the Motion to Strike, counsel filed an affidavit in which

she explains that Respondent’s answering papers were re-served in a single large box and sent to

Petitioner by certified mail, with a return receipt requested. ECF No. 25 (“Aff. in Opp’n”) ¶ 7 &

Exs. 3-4. Respondent’s counsel states that on July 20, 2020, she sent an email to Deputy Jason

Ramsey at the Dutchess County Jail to confirm Petitioner’s receipt of the box, and Deputy

Ramsey stated that because of the size of the box, it was placed in Petitioner’s secure property.

Id. ¶ 8. Respondent’s counsel also provides a copy of what she states is “the contents of

Petitioner’s secure property and the time it was logged in,” which reflects that two boxes of legal

papers were logged in at 9:59 on June 16, 2020 (the original service of Respondent’s answer and

supporting papers), and one box of legal papers was logged in at 8:44 on July 20, 2020 (the re-

service of Respondent’s answer and supporting papers). See Aff. in Opp’n Ex. 5; see also

Motion to Strike at 25-26, 28 (Inmate Property Inventory Reports for 7/13/2020 and 7/20/2020).

Respondent contends that the record establishes that he (i) “timely served Petitioner at the

Dutchess County Jail on June 11, 2020, however, due to policies in place at the jail at that time,

Petitioner did not take physical possession of the legal papers and was not notified that the box

had been delivered to the jail”; and (ii) “re-served Petitioner by certified mail with return receipt

on July 17, 2020 and this time [Petitioner] was advised that the legal mail had been delivered and

he signed a form to that effect.” Aff. in Opp’n ¶ 9.

       Based on the evidence provided by the parties, the Court finds that Respondent properly

and timely served his answering papers on Petitioner both in June 2020 and then again in July

2020. Even if Petitioner was not properly informed that the papers had been received by the jail

when Respondent initially served them in June, the record shows that Petitioner was informed

that the papers had been received by the jail when they were re-served in July and was able to




                                                  4
request access to them. Moreover, Petitioner acknowledges that he did, in fact, receive

Respondent’s answering papers and “was finally able to fully and fairly examine the Answer

with its supporting papers” after he was released from the Dutchess County Jail. Motion to

Strike at 3. Accordingly, there is no basis for the Court either to strike Respondent’s answer to

the Petition or grant Petitioner a default judgment, and Petitioner’s motion seeking this relief is

DENIED.

    3.      Petitioner’s Requests for Production of Additional Records

         As part of the Motion to Strike, Petitioner also requests that the Court “enlarge the time

for petitioner to object to material omissions in the transcripts and briefs provided by respondent

with leave to move for an order that respondent furnish other parts of existing transcripts and

briefs or that parts of untranscribed stenographer notes be transcribed and furnished for re-

examination of petitioner’s claims based on [sic] full record.” Motion to Strike at 5. Rather than

grant leave to allow Petitioner to make separate motions to address these issues, the Court treats

the current motion as seeking the production of the various records identified by Petitioner. The

particular “material records, transcripts, and/or briefs” that Petitioner alleges should have been

included in Respondent’s answering papers are as follows (listed here in the manner described by

the Petitioner in his filings):

            a. Untranscribed arraignment notes of November 16, 2011;

            b. Untranscribed conference notes of November 23, 2010;

            c. Untranscribed conference notes of September 26, 2011;

            d. Petitioner’s Pro Se Discovery/Dismissal Motion of December 14,
               2010;

            e. Petitioner’s Exhibits A-H in support of his Pro Se Memorandum of
               Law in Support of Application in the Nature of Unconstitutional




                                                  5
               Conviction for writ of error coram nobis, filed with the Second
               Department Appellate Division;

           f. Petitioner’s motions for reconsideration (with attachments) to the New
              York Court of Appeals of both the denial of his applications for leave
              to appeal, the Second Department’s coram nobis denial, and the Third
              Department’s state habeas corpus appeal denial;

           g. Petitioner’s uncontroverted motion to reargue appeal from the
              resentence, filed with the Second Department Appellate Division;

           h. Petitioner’s motion under Section 50-e of New York State Civil Rights
              Law, filed with the Dutchess County Court in [Criminal Procedure
              Law] 440.10 proceedings;

           i. Petitioner’s state habeas corpus petition with attachments, filed with
              the Franklin County Supreme Court;

           j. Petitioner’s appellate brief and reply on appeal from the denial of his
              state habeas petition, filed with the Third Department Appellate
              Division;

           k. Petitioner’s letter motions, applications, and/or notices for leave to
              appeal the Third Department Appellate Division denial of his state
              habeas appeal to the New York Court of Appeals; and

           l. Petitioner’s Documentary Account Rendered – 233 PAGES and his 3
              News Paper [sic] Articles Regarding Agent Richard J. Sassi Jr.’s
              Arrest May Jeopardize Drug Cases – 3 PAGES (which were both filed
              pro se with the New York Court of Appeals).

Motion to Strike at 3-4, ¶¶ 6(a)-(l).

       In his opposition papers, Respondent states that

           untranscribed notes and proceedings are not a part of the record and any
           documents prepared and filed by Petitioner in the course of legal
           proceedings instituted by Petitioner ought to be supplied by Petitioner. It
           is not the responsibility of Respondent to supply documents which
           Petitioner may deem relevant to this proceeding. Moreover, many of the
           documents Petitioner references are unrelated to his Dutchess County
           judgment of conviction.

Aff. in Opp’n ¶ 10.




                                                 6
        In his reply affirmation, ECF No. 30 (“Reply Aff.”), Petitioner states that he “filed a

motion with this district court requesting an order for inter alia the afore-referenced material

information (i.e. records, notes, transcripts and/or briefs etc.),” citing a list that includes the same

documents as referenced at paragraphs 6(a)-(j) of the Motion to Strike. Reply Aff. ¶ 4. 4

Elsewhere, Petitioner contends that “the procedural requirements of Habeas Rule 5 and Rule

5(a), 7, and 10(c), Fed. R. Civ. P., mandates [sic] that the respondent should have disclosed and

produced the afore-referenced material information and records in a timely fashion.” Id. ¶ 7. In

the prayer for relief in his reply affirmation, Petitioner requests an order to “produce the

documents listed in his motion papers at paragraph six to be made part of the record,” id. at 15—

in other words, that Respondent be ordered to produce those documents as part of the state court

record provided in Respondent’s answering papers.

                a.      Applicable Habeas Rules

        The Order to Answer issued by the Court in this matter directed that Respondent file and

serve “the transcripts and briefs identified in Rule 5 of the Rules Governing Section 2254 Cases

in the United States District Courts [‘Habeas Rules’].” ECF No. 5. Rule 5(c) of the Habeas

Rules states that “[t]he respondent must attach to the answer parts of the transcript that the

respondent considers relevant,” and provides that the judge “may order that the respondent

furnish other parts of existing transcripts or that parts of untranscribed recordings be transcribed

and furnished.” Rule 5(d)(1) of the Habeas Rules states that the respondent must include with




        4
           Although Petitioner’s reply affirmation lists only ten of the twelve omitted items that he
lists in the Motion to Strike, the reply affirmation is a direct response to Respondent’s
affirmation in opposition to the Motion to Strike, which disputes the notion that Respondent is
required to provide any of the additional documents sought by Petitioner. Thus, the Court
assumes that Petitioner still seeks to have Respondent produce all of the items listed in his initial
moving papers.


                                                   7
the answer “any brief that the petitioner submitted in an appellate court contesting the conviction

or sentence, or contesting an adverse judgment or order in a post-conviction proceeding.”

               b.      Untranscribed Stenographer Notes

       Habeas Rule 5(c) states that the judge may order “that parts of untranscribed recordings

be transcribed and furnished.” Petitioner seeks “untranscribed stenographer notes,” as opposed

to untranscribed recordings, of an arraignment and two conferences. See Motion to Strike at 5;

id. at 3, ¶¶ 6(a)-(c). But even assuming Habeas Rule 5(c) contemplates that the Court could

order such notes to be transcribed and furnished, Petitioner has not shown that these notes are

relevant or necessary to the resolution of his habeas claims. Cf. Saunders v. Comm’r of Dep’t of

Corr., No. 3:13CV626 (MPS), 2015 WL 893395, at *2 (D. Conn. Feb. 27, 2015) 5 (“Because the

petitioner has not demonstrated that any relevant portions of trial or habeas transcripts have not

been submitted to the Court, the motion seeking an order that the respondent submit trial and

habeas transcripts is denied.”). Accordingly, Petitioner’s request for the untranscribed notes is

DENIED. 6

               c.      Documents Not Submitted to Appellate Courts

       Other documents that Petitioner seeks—specifically, Petitioner’s Pro Se

Discovery/Dismissal Motion of December 14, 2020; Petitioner’s motion under Section 50-e of

the New York State Civil Rights Law, filed with the Dutchess County Court in Criminal



       5
         In accordance with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) and Local Rule 7.2 of
the Local Civil Rules of the United States District Courts for the Southern and Eastern Districts
of New York, a copy of this and all other unpublished cases cited herein shall be simultaneously
delivered to pro se Petitioner along with this Opinion and Order.
       6
          If the Court later determines that such notes are relevant or necessary to its disposition
of Petitioner’s claims, it may order that the record be expanded to include them. See Habeas
Rule 7(a) (“If the petition is not dismissed, the judge may direct the parties to expand the record
by submitting additional materials relating to the petition.”).


                                                  8
Procedure Law § 440.10 proceedings; and Petitioner’s “state habeas corpus petition with

attachments filed with the Franklin County Supreme Court,” Motion to Strike at 3-4, ¶¶

6(d),(h),(i)— are not briefs submitted by Petitioner in an appellate court, and therefore

Respondent need not provide them pursuant to Habeas Rule 5(d)(1).. See Saunders, 2015 WL

893395, at *2 (“Rule 5 does not require a respondent to file copies of pre-trial discovery motions

or responses to those motions or copies of amended habeas petitions filed in state court

proceedings.”); Bozsik v. Bradshaw, No. 1:03 Civ. 1625, 2010 WL 7702230, at *29-30 (N.D.

Ohio June 4, 2010) (denying petitioner’s request for copies of a post-conviction motion for a new

trial, a post-conviction petition, supplements, and exhibits, and a motion for leave to file a new

trial, as they were not appellate briefs and thus did not have to be produced under Habeas Rule 5,

but ordering Respondent to file “Petitioner’s brief related to his appeal to the Supreme Court of

Ohio in connection with a state habeas petition,” citing Habeas Rule 5(d)(1)). Accordingly,

Petitioner’s request for these documents is DENIED.

               d.      Additional Documents to Be Produced by Respondent

       Petitioner claims that “Petitioner’s Exhibits A-H in support of his pro se Memorandum of

Law in Support of Application in the Nature of Unconstitutional Conviction for writ of error

coram nobis filed with the Second Department Appellate Division are missing from respondent’s

Answer, at Exhibit 33.” Motion to Strike at 3, ¶ 6(e). The Court reviewed this 125-page

memorandum of law—which is actually Exhibit 28 to Respondent’s answering papers—and

found references to documents labeled Exhibit A through Exhibit H by Petitioner. See ECF No.

9 (“Aff. in Answer”) Ex. 28 at 89-90. There is no indication, however, that these exhibits were

ever attached to, or filed as part of, the memorandum of law itself, and there is no legal basis to

require Respondent to provide documents that were not part of the brief as filed by Petitioner.




                                                  9
That said, if these exhibits were, in fact, filed as part of the memorandum of law in support of

Petitioner’s coram nobis petition, the exhibits would have to be provided by Respondent

pursuant to Habeas Rule 5(d)(1). Accordingly, Petitioner’s request for the production of these

records is GRANTED, but only to the extent the exhibits were actually included as part of

Petitioner’s as-filed brief. The Court hereby directs Respondent to make inquiry at the Appellate

Division, Second Department as to whether the memorandum of law on file with the appellate

court includes Exhibits A through H, and to inform this Court of the outcome of such inquiry. If

the exhibits are on file with the Appellate Division, Second Department, then Respondent must

obtain copies of these documents, serve them upon Petitioner, and file them with the Court.

       Next, Petitioner seeks his “motions for reconsideration (with attachments) to the New

York Court of Appeals of both the denial of his applications for leave to appeal the Second

Department’s coram nobis denial and the Third Department’s state habeas corpus appeal denial.”

Motion to Strike at 3, ¶ 6(f). These documents, as well as Petitioner’s “appellate brief and reply

on appeal from the denial of his state habeas petition filed with the Third Department Appellate

Division,” id. at 4, ¶ 6(j), and his “letter motions, applications, and/or notices for leave to appeal

the Third Department Appellate Division denial of his state habeas appeal to the New York

Court of Appeals,” id. at 4, ¶ 6(k), fall within the ambit of Habeas Rule 5(d)(1) as briefs “that the

petitioner submitted in an appellate court contesting the conviction or sentence, or contesting an

adverse judgment or order in a post-conviction proceeding.” 7 Accordingly, Petitioner’s request



       7
          According to the Petition, Petitioner’s state habeas petition was filed in Franklin County
Supreme Court in September 2015, and it concerned his conviction in Dutchess County in 2011
that is the subject of the instant federal habeas proceeding. See ECF No. 2 at 12-15, ¶¶ 14(ii)-
(iv); see also People ex rel. McCray v. LaClair, 161 A.D.3d 1490 (3d Dep’t 2018) (Third
Department Memorandum and Order affirming a judgment entered in Supreme Court, Franklin
County that denied Petitioner’s state habeas petition, as well as two orders that denied
Petitioner’s motions for reconsideration and/or renewal, and noting that “Petitioner is currently

                                                  10
for these documents is GRANTED, and Respondent is directed to provide these documents to

Petitioner and file them with the Court.

       Petitioner also seeks his “uncontroverted motion to reargue appeal from the resentence

filed with the Second Department Appellate Division.” Motion to Strike at 4, ¶ 6(g).

Respondent has included in his answering papers a copy of the Appellate Division, Second

Department Decision and Order denying that motion, Aff. in Answer Ex. 26, and in accordance

with Habeas Rule 5(d)(1), Respondent must provide a copy of Petitioner’s motion to reargue.

Accordingly, Petitioner’s request for this document is GRANTED, and Respondent is directed

to provide these documents to Petitioner and file them with the Court.

       Lastly, Petitioner claims that his “Documentary Account Rendered – 233 PAGES and his

3 News Paper [sic] Articles Regarding Agent Richard J. Sassi Jr.’s Arrest May Jeopardize Drug

Cases – 3 PAGES (which were both filed pro se with the New York Court of Appeals) are

missing from the respondent’s Answer at Exhibit 19.” Motion to Strike at 4, ¶ 6(l). The Court

reviewed Exhibit 19 and notes that the proof of service included as part of that exhibit states that

the two documents now requested by Petitioner were filed along with the remainder of

Petitioner’s submission to New York Court of Appeals Judge Sheila Abdus-Salaam, which

sought reconsideration of the denial of his application for leave to appeal. But based on the

Court’s review of Exhibit 19, it appears that these documents have not been included here as part

of the exhibit. Accordingly, Petitioner’s request for these documents is GRANTED, and

Respondent is directed to provide these documents to Petitioner and file them with the Court.




serving a prison term of 10 years following his 2011 conviction of two counts of criminal sale of
a controlled substance in the third degree and two counts of criminal possession of a controlled
substance in the third degree”), leave dismissed and denied, 32 N.Y.3d 1143 (2019).

                                                 11
                                          CONCLUSION

        For the reasons stated above, Petitioner’s Motion to Strike (ECF Nos. 21, 23) is

GRANTED IN PART AND DENIED IN PART. In accordance with Habeas Rule 5(d)(1),

Respondent is hereby ordered to serve upon Petitioner and file with the Court the following

materials:

        (1) Petitioner’s “Motions for Reconsideration (with attachments) to the New York Court

of Appeals of both the denial of his applications for leave to appeal the Second Department’s

coram nobis denial and the Third Department’s state habeas corpus appeal denial”;

        (2) Petitioner’s “uncontroverted motion to reargue appeal from the resentence filed with

the Second Department Appellate Division”;

        (3) Petitioner’s “appellate brief and reply on appeal from the denial of his state habeas

petition filed with the Third Department Appellate Division”;

        (4) Petitioner’s “letter motions, applications, and/or notices for leave to appeal the Third

Department Appellate Division denial of his state habeas appeal to the New York Court of

Appeals”; and

        (5) Petitioner’s “Documentary Account Rendered – 233 PAGES and his 3 News Paper

[sic] Articles Regarding Agent Richard J. Sassi Jr.’s Arrest May Jeopardize Drug Cases – 3

PAGES (which were both filed pro se with the New York Court of Appeals) . . . missing from

the respondent’s Answer at Exhibit 19.” See Motion to Strike at 3-4, ¶¶ 6(f)-(g),(j)-(l). The

foregoing documents are to be served and filed by Respondent by no later than August 11,

2021.

        As set forth above, the Court further orders Respondent to make inquiry at the Appellate

Division, Second Department as to whether the copy of Petitioner’s memorandum of law in




                                                 12
support of his petition for a writ of error coram nobis that is on file with the appellate court

includes Exhibits A through H, and to inform the Court by letter of the outcome of this inquiry

by no later than August 2, 2021. If Exhibits A through H are on file with the Appellate

Division, Second Department, then Respondent must serve them upon Petitioner and file them

with the Court by no later than September 1, 2021.

          In all other respects—including Petitioner’s request to strike the Respondent’s answer

and to enter a default judgment against the Respondent—the Motion to Strike is DENIED.

          Although Petitioner has already filed a Reply Memorandum of Law in further support of

the Petition, see ECF No. 31, Petitioner is hereby authorized (but is not obligated) to file a

further reply memorandum of law after receiving the additional materials that will be produced

by Respondent in light of this Order. Petitioner’s deadline to serve and file such further reply is

October 8, 2021.

          The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 21

and 23.

Dated: July 12, 2021
       White Plains, New York

                                                       SO ORDERED.


                                                       ___________________________________
                                                       ANDREW E. KRAUSE
                                                       United States Magistrate Judge

          A copy of this Opinion and Order will be mailed to the pro se Petitioner by Chambers.




                                                  13
